969 N.E.2d 1006 (2012)
Julie NUNLEY, Appellant,
v.
Jeremy NUNLEY, Appellee.
No. 68S04-1201-DR-51.
Supreme Court of Indiana.
June 29, 2012.

PUBLISHED ORDER
FRANK SULLIVAN, JR., Acting Chief Justice of Indiana.
By order dated January 27, 2012, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, this Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinion reported as Nunley v. Nunley, 955 N.E.2d 824 (Ind.Ct.App.2011), should be reinstated as Court of Appeals precedent. Accordingly, the order granting transfer is VACATED and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final. The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/Reuters for publication on-line and in the bound volumes of this Court's decisions.
All Justices concur.